EXHIBIT 24
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                                                                                                              CLOSED

                                           United States District Court
                                        District of Massachusetts (Boston)
                                 CIVIL DOCKET FOR CASE #: 1:12-cv-11643-LTS


 Tuckerbrook Alternative Investments, LP, v. Banerjee                                   Date Filed: 09/04/2012
 Assigned to: District Judge Leo T. Sorokin                                             Date Terminated: 06/01/2015
 Demand: $75,000                                                                        Jury Demand: Both
 Cause: 28:1330 Breach of Contract                                                      Nature of Suit: 190 Contract: Other
                                                                                        Jurisdiction: Diversity
 Plaintiff
 Tuckerbrook Alternative Investments, LP                             represented by Sean T. Carnathan
                                                                                    O'Connor, Carnathan and Mack LLC
                                                                                    Landmark One
                                                                                    1 Van de Graaff Drive
                                                                                    Suite 104
                                                                                    Burlington, MA 01803
                                                                                    781-359-9002
                                                                                    Fax: 781-359-9001
                                                                                    Email: scarnathan@ocmlaw.net
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED


 V.
 Defendant
 Sumanta Banerjee                                                    represented by Sumanta Banerjee
                                                                                    58/1 Ballygunje Circular Rd
                                                                                    Kolkata, West Bengal 700019
                                                                                    India
                                                                                    Email: Gandhibanerjee@gmail.com
                                                                                    PRO SE
 Counter Claimant
 Sumanta Banerjee                                                    represented by Sumanta Banerjee
                                                                                    58/1 Ballygunje Circular Rd
                                                                                    Kolkata, West Bengal 700019
                                                                                    India
                                                                                    PRO SE


 V.
 Counter Defendant
 Tuckerbrook Alternative Investments, LP                             represented by Sean T. Carnathan
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED


https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?492538239447212-L_1_0-1                                                            1/5
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

  Date Filed              #      Docket Text
  09/04/2012             1       COMPLAINT against Sumanta Banerjee Filing fee: $ 350, receipt number 0101-
                                 4097064 (Fee Status: Filing Fee paid), filed by Tuckerbrook Alternative Investments,
                                 LP,. (Attachments: # 1 Civil Cover Sheet, # 2 category sheet)(Carnathan, Sean)
                                 (Entered: 09/04/2012)
  09/04/2012                  2 NOTICE of Case Assignment. Magistrate Judge Jennifer C. Boal assigned to case.
                                Plaintiff's counsel, or defendant's counsel if this case was initiated by the filing of a
                                Notice of Removal, are directed to the Notice and Procedures regarding Consent to
                                Proceed before the Magistrate Judge which can be downloaded here. These documents
                                will be mailed to counsel not receiving notice electronically. (Abaid, Kimberly)
                                (Entered: 09/04/2012)
  09/04/2012             3       Summons Issued as to Sumanta Banerjee. Counsel receiving this notice electronically
                                 should download this summons, complete one for each defendant and serve it in
                                 accordance with Fed.R.Civ.P. 4 and LR 4.1. Summons will be mailed to plaintiff(s)
                                 not receiving notice electronically for completion of service. (Geraldino-Karasek,
                                 Clarilde) (Entered: 09/04/2012)
  10/26/2012             4       MOTION to Deem Service of Process Effectuated by Tuckerbrook Alternative
                                 Investments, LP. (Attachments: # 1   Exhibit Exhibit 1, # 2 Exhibit Exhibit 2)
                                 (Carnathan, Sean) (Entered: 10/26/2012)
  10/26/2012                  5 AFFIDAVIT in Support re 4 MOTION to Deem Service of Process Effectuated .
                                (Attachments: # 1 Exhibit Exhibit A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C)
                                (Carnathan, Sean) (Entered: 10/26/2012)
  12/11/2012                  6 ELECTRONIC NOTICE of Reassignment. Judge George A. OToole, Jr added. (Abaid,
                                Kimberly) (Entered: 12/11/2012)
  04/03/2013                  7 ELECTRONIC NOTICE of Hearing. Status Conference set for 4/8/2013 02:00 PM in
                                Courtroom 9 before Judge George A. OToole Jr.. Please mark your calendars
                                accordingly. (Lyness, Paul) (Entered: 04/03/2013)
  04/08/2013                  8 ELECTRONIC Clerk's Notes for proceedings held before Judge George A. OToole, Jr:
                                Status Conference held on 4/8/2013. Answer to be served within 21 days. Motion to
                                Deem Service of Process 4 is GRANTED. Motions terminated: 4 MOTION to
                                Deem Service of Process Effectuated filed by Tuckerbrook Alternative Investments, LP.
                                (Court Reporter: Marcia Patrisso at 617-737-8728.)(Attorneys present: For Plaintiff:
                                Sean Carnathan) (Lyness, Paul) (Entered: 04/09/2013)
  04/29/2013             9       MOTION to Dismiss, MOTION to Vacate ( Responses due by 5/13/2013) by Sumanta
                                 Banerjee. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3 and 4, # 4
                                 Exhibit 5,6, and 7)(Danieli, Chris) (Entered: 04/29/2013)
  05/08/2013           10        Opposition re 9 MOTION to Dismiss MOTION to Vacate Order Deeming Service of
                                 Process Effectuated filed by Tuckerbrook Alternative Investments, LP. (Carnathan,
                                 Sean) (Entered: 05/08/2013)
  05/24/2013           11        Judge George A. OToole, Jr: ORDER entered denying 9 Motion to Dismiss; denying
                                 9 Motion to Vacate (Lyness, Paul) (Entered: 05/24/2013)
  06/21/2013                 12 Copy re 3 Summons Issued, 9 MOTION to Dismiss MOTION to Vacate, 5
                                Affidavit in Support, 1 Complaint, 11 Order on Motion to Dismiss, Order on
                                Motion to Vacate, 4 MOTION to Deem Service of Process Effectuated , 10
                                Opposition to Motion, and Docket Sheet mailed to Sumanta Banerjee on 6/21/2013.
                                (Danieli, Chris) (Entered: 06/21/2013)

https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?492538239447212-L_1_0-1                                                      2/5
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

  06/21/2013           13        MOTION for Entry of Default Under Red. Rule Civ. P. 55(A) by Tuckerbrook
                                 Alternative Investments, LP.(Carnathan, Sean) (Entered: 06/21/2013)
  07/03/2013           14        MOTION for Extension of Time to File Answer re 1                       Complaint, by Sumanta
                                 Banerjee.(Lyness, Paul) (Entered: 07/03/2013)
  07/11/2013           15        Opposition re 14 MOTION for Extension of Time to File Answer re 1 Complaint,
                                 filed by Tuckerbrook Alternative Investments, LP. (Carnathan, Sean) (Entered:
                                 07/11/2013)
  07/22/2013                16 Judge George A. OToole, Jr: ELECTRONIC ORDER entered granting 14 Motion
                               for Extension of Time to Answer re 1 Complaint. Answer due no later than
                               8/16/2013. (Danieli, Chris) (Entered: 07/22/2013)
  07/22/2013                17 Paper Copy of NEF re 16 Order on Motion for Extension of Time to Answer mailed to
                               Sumanta Banerjee on 7/22/2013. (Danieli, Chris) (Entered: 07/22/2013)
  08/09/2013           18        MOTION to Reassign the Judge by Sumanta Banerjee. (Attachments: # 1 Exhibit 1, # 2
                                 Exhibit A, # 3 Exhibit B, # 4 Exhibit C)(Danieli, Chris) (Entered: 08/09/2013)
  08/12/2013           19        Opposition re 18 MOTION to Reassign Case filed by Tuckerbrook Alternative
                                 Investments, LP. (Carnathan, Sean) (Entered: 08/12/2013)
  08/15/2013           20        REPLY to Response to 18 MOTION to Reassign Case filed by Sumanta Banerjee.
                                 (Attachments: # 1 Exhibit 1)(Danieli, Chris) (Entered: 08/15/2013)
  08/16/2013           21        ANSWER to 1 Complaint, with Jury Demand, COUNTERCLAIM against
                                 Tuckerbrook Alternative Investments, LP by Sumanta Banerjee. (Attachments: # 1
                                 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                                    Exhibit 7)(Danieli, Chris) (Entered: 08/16/2013)
  09/06/2013           22        MOTION to Dismiss Counterclaims with Incorporated Memorandum in Support by
                                 Tuckerbrook Alternative Investments, LP.(Carnathan, Sean) (Entered: 09/06/2013)
  09/06/2013           23        AFFIDAVIT in Support re 22 MOTION to Dismiss Counterclaims with
                                 Incorporated Memorandum in Support . (Attachments: # 1 Exhibit Exh A, # 2
                                 Exhibit Exh B)(Carnathan, Sean) (Entered: 09/06/2013)
  09/20/2013           24        Opposition re 22 MOTION to Dismiss Counterclaims with Incorporated
                                 Memorandum in Support filed by Sumanta Banerjee. (Attachments: # 1 Exhibit A)
                                 (Danieli, Chris) (Entered: 09/23/2013)
  10/17/2013                25 Mail Returned as Undeliverable. Mail sent to Sumanta Banerjee in re dkt. no. 12 Copy
                               re 3 Summons Issued, 9 MOTION to Dismiss MOTION to Vacate, 5 Affidavit in
                               Support, 1 Complaint, 11      Order on Motion to Dismiss, Order on Motion to
                               Vacate, 4 MOTION to Deem Service of Process Effectuated, 10 Opposition to
                               Motion, and Docket Sheet mailed to Sumanta Banerjee on 6/21/2013. (Danieli, Chris)
                               (Entered: 10/17/2013)
  11/13/2013           26        MOTION to Seal Pleadings and Exhibits Concerning the Plaintiff's Motion for Partial
                                 Summary Judgment by Tuckerbrook Alternative Investments, LP.(Carnathan, Sean)
                                 (Entered: 11/13/2013)
  11/13/2013                27 AFFIDAVIT in Support re 26 MOTION to Seal Pleadings and Exhibits Concerning
                               the Plaintiff's Motion for Partial Summary Judgment . (Carnathan, Sean) (Entered:
                               11/13/2013)
  11/27/2013                28 Opposition re 26 MOTION to Seal Pleadings and Exhibits Concerning the
                               Plaintiff's Motion for Partial Summary Judgment filed by Sumanta Banerjee.
                               (Attachments: # 1      Exhibit A, # 2 Affidavit)(Danieli, Chris) (Entered: 12/02/2013)
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?492538239447212-L_1_0-1                                                          3/5
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

  03/25/2014                30 Judge George A. OToole, Jr: ELECTRONIC ORDER entered. The plaintiff's motion
                               for entry of default (dkt. no. 13 ) is DENIED. See docket numbers 16 and 21     .
                               The defendant's motion to reassign the judge (dkt. no. 18 ) is DENIED. (Danieli,
                               Chris) (Entered: 03/25/2014)
  09/30/2014           31        Judge George A. OToole, Jr: OPINION AND ORDER entered granting in part and
                                 denying in part 22 Motion to Dismiss; granting 26 Motion to Seal (Danieli,
                                 Chris) (Entered: 10/01/2014)
  10/02/2014                32 Copy re 31 Order on Motion to Dismiss, Order on Motion to Seal mailed to Sumanta
                               Banerjee on 10/2/2014. (Danieli, Chris) (Entered: 10/02/2014)
  03/11/2015                33 ELECTRONIC NOTICE of Reassignment pursuant to Local Rule 40.1(I). District
                               Judge Leo T. Sorokin added. Judge George A. OToole, Jr no longer assigned to case.
                               (Abaid, Kimberly) (Entered: 03/11/2015)
  03/12/2015                34 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered. Within seven (7) days,
                               each side shall file a status report, not to exceed three pages, describing what, if
                               anything, remains to do in this case prior to trial. Status Report due by 3/19/2015.
                               (Montes, Mariliz) (Entered: 03/12/2015)
  03/12/2015                35 Set Deadlines: Status Report due by 3/19/2015 (Simeone, Maria) (Entered: 03/12/2015)
  03/19/2015           36        STATUS REPORT by Tuckerbrook Alternative Investments, LP. (Carnathan, Sean)
                                 (Entered: 03/19/2015)
  03/19/2015           37        Defendant's MOTION for Extension of Time to March 26, 2015 to File Status Report.
                                 by Sumanta Banerjee.(Montes, Mariliz) (Entered: 03/19/2015)
  03/20/2015                38 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered Granting 37
                               Defendant's Motion for Extension of Time to File Status Report. Status Report due by
                               3/26/2015. No further extensions to this deadline will be allowed. A copy of the
                               Electronic Order has been mailed to the Defendant. (Montes, Mariliz) (Entered:
                               03/20/2015)
  03/20/2015                39 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered.re 36 Status Report
                               filed by Tuckerbrook Alternative Investments, LP, Plaintiff shall, by March 26, 2015,
                               file a Supplemental Status Report explaining briefly the claims upon which it would
                               move for summary judgment and the theories supporting the grant of such a motion.
                               (Supplemental Status Report due by 3/26/2015)(Montes, Mariliz) (Entered:
                               03/20/2015)
  03/26/2015           40        STATUS REPORT by Sumanta Banerjee. (Montes, Mariliz) (Entered: 03/26/2015)
  03/27/2015           41        STATUS REPORT by Tuckerbrook Alternative Investments, LP. (Carnathan, Sean)
                                 (Entered: 03/27/2015)
  03/27/2015                42 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered. The plaintiff may file a
                               motion for Summary Judgment as described in the status report within 14 days.
                               Defendant may file a response within 30 days with a reply not to exceed 5 pages 7 days
                               thereafter. If defendants believe discovery may be required to respond to the motion
                               then they may so state in the response with a supporting basis. re 40 Status Report
                               filed by Sumanta Banerjee, 41 Status Report filed by Tuckerbrook Alternative
                               Investments, LP, ( Motions due by 4/10/2015), Set Deadlines as to 40 Status Report,
                               41 Status Report.( Responses due by 5/11/2015, Replies due by 5/25/2015.)
                               (Simeone, Maria) (Entered: 03/27/2015)
  04/09/2015           43        Joint MOTION for Extension of Time to Extend Deadlines by Tuckerbrook Alternative
                                 Investments, LP. (Attachments: # 1 Exhibit A)(Carnathan, Sean) (Entered:
https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?492538239447212-L_1_0-1                                                 4/5
7/22/2020                                            CM/ECF - USDC Massachusetts - Version 6.2.2 as of 2/9/2019

                                 04/09/2015)
  04/09/2015                44 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered granting 43 Motion
                               for Extension of Time to 5/15/15 to file Summary judgment (Simeone, Maria) (Entered:
                               04/09/2015)
  04/10/2015                45 Reset Deadlines: re. 44 Motions for Summary Judgment due by 5/15/2015; Responses
                               due by 6/14/2015; Replies due by 6/28/2015. (Montes, Mariliz) (Entered: 04/10/2015)
  05/19/2015                46 District Judge Leo T. Sorokin: ELECTRONIC ORDER entered. Neither party has
                               moved for summary judgment within the deadline established by the Court.
                               Accordingly, this matter will commence trial on June 22, 2015 at 9:00 a.m. in
                               Courtroom # 13. ( Jury Trial set for 6/22/2015 09:00 AM in Courtroom 13 before
                               District Judge Leo T. Sorokin.)(Simeone, Maria) (Entered: 05/19/2015)
  05/21/2015           47        District Judge Leo T. Sorokin: PROCEDURAL ORDER re pretrial/trial. The Final
                                 Pretrial Conference has been set for 6/18/2015 03:00 PM in Courtroom 13 before
                                 District Judge Leo T. Sorokin. The Jury Trial is set for 6/22/2015 09:00 AM in
                                 Courtroom 13 before District Judge Leo T. Sorokin. (Simeone, Maria) (Entered:
                                 05/22/2015)
  05/29/2015           48        STIPULATION of Dismissal by Tuckerbrook Alternative Investments, LP. (Carnathan,
                                 Sean) (Entered: 05/29/2015)
  06/01/2015           49        District Judge Leo T. Sorokin: CLOSING ORDER DISMISSING CASE entered. In
                                 accordance with the Stipulation of Dismissal filed by parties, dismissing all claims in
                                 this action with prejudice and without costs, the court hereby dismisses and closes this
                                 case, each party to bear their own attorneys fees and waiving all rights of appeal.
                                 (Simeone, Maria) (Entered: 06/01/2015)
  06/01/2015                50 Reset Deadlines: renewed motion for default judgment due by 6/26/2015 (Simeone,
                               Maria) (Entered: 06/01/2015)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               07/22/2020 15:21:09
                                   PACER
                                                    sg034789:4802137:0 Client Code:
                                   Login:
                                                                          Search            1:12-cv-11643-
                                   Description:     Docket Report
                                                                          Criteria:         LTS
                                   Billable
                                                    4                     Cost:             0.40
                                   Pages:




https://ecf.mad.uscourts.gov/cgi-bin/DktRpt.pl?492538239447212-L_1_0-1                                                      5/5
